Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 5/28/2020. 
Claims 1, 4, 5, 8, 9, 12 are allowed. 
Claims 2, 3, 6, 7, 10 and 11 are cancelled. 

Allowable Subject Matter
Claims 1, 4, 5, 8, 9, 12 are allowed. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/4/2021 has been entered.

Examiner Comments
Claims allowed and reason of allowance are same as described in NOA dated 9/3/2021. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Prior Art of Record
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kannan et al US Patent 10,757,091 discloses secure session in a native app with access by an enterprise via identity provider for user validation via authentication token for secure session as described in Fig 4 and 5. 

Sheng et al US Patent 10,157,421 discloses secure session based on hierarchy of nodes, user history, and classification of user transactions with user authentication as described in Fig 4-5. 

Zhang et al US Patent 10,673,839 discloses authentication of messages with client certificate and validated ‘API’ based on certificate and authorized device with security token as described in Fig 1 and 3. 

Ravi et al US Patent 9,805,185 discloses evaluation of SSO request for access to secure service based upon multiple criteria such as SSO request origin, routing and direction of SSO request as described in Fig 1-2A-B. 

Roche et al US Publication 2020/0153870 discloses token based authentication service where token includes application role, privilege mask and authentication request matching the token as described in Fig 3 and 5. 

Smith et al US Publication 2020/0169549 discloses trusted pairing between devices based on authentication service proof of tokens via access control and credential resources as described in Fig 5 and 6. 

The prior art of record does not explicitly disclose in light of the other features recited in the independent claims as described in Reason of allowance section.  

Reason of allowance same as described in NOA dated 9/3/2021.


None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431